Citation Nr: 1647103	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  01-04 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to payment of accrued benefits for more than two years preceding the Veteran's death, for the grant of increased special monthly compensation (SMC).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from April 1968 to April 1971.  The Veteran died in June 1998.  The appellant is his surviving spouse. 

This matter originally comes before the Board of Veterans' Appeals (Board) from a March 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In April 2001, jurisdiction was transferred to the RO in Salt Lake City, Utah, when the appellant moved. 

At the time of the Veteran's death, he had several claims on appeal to the Board.  As a matter of law, veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); cert. denied, 117 S. Ct. 2478 (1997); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Nevertheless, as authorized by law, the appellant filed a claim for accrued benefits deriving from the Veteran's pending claims.  See Jones v. West, 136 F.3d 1296, 1300 Fed. Cir. 1998); cert. denied, 525 U.S. 834 (1998) (surviving spouse's entitlement to a Veteran's accrued benefits is a derivative claim, and is viable only if the Veteran had a claim pending at death). 

This case presents with a lengthy procedural history.  Previously, in a May 2002 decision, the Board granted increased ratings for service-connected peritonitis and right and left hand arthropathy but denied the appellant's earlier effective date claims and entitlement to service connection for bilateral carpal tunnel syndrome, for accrued benefits purposes.  The Board also referred several claims to the RO for appropriate development and adjudication at that time.  The appellant appealed the Board's May 2002 decision to the U.S. Court of Appeals for Veterans Claims (Court).  After litigation of the issues, the Court issued a September 2004 Order, which vacated the Board's May 2002 decision (and the June 2002 RO rating decision implementing the Board decision) and remanded the appeal for re-adjudication consistent with the Order.  The Secretary of Veterans Affairs appealed. 
In March 2008, the U.S. Court of Appeals for the Federal Circuit summarily affirmed the judgment of the Court.  The case returned to the Board. 

In June 2009, the Board remanded the claims.  In April 2011, the Board adjudicated all issues remaining on appeal from the March 1999 rating decision.  At that time, the Board remanded the issue of entitlement to a higher rate of SMC for purposes of accrued benefits.  This issue was added to the appeal by the Court in its September 2004 Order. 

In an August 2012 decision, the Board denied the claim.  The appellant appealed to the Court and in a February 2014 decision, the Court vacated the August 2012 decision and remanded the matter to the Board.

In November 2014, the Board provided an increased R-1 rate of SMC for purposes of accrued benefits.  A December 2014 notification letter informed the appellant that she would receive the increased rate for two years.  The appellant has appealed the two year limit on the payment of the accrued benefit.

In September 2016, VA provided an earlier docket number as this claim is a downstream issue of the issue of entitlement to a higher rate of SMC for purposes of accrued benefits that was decided in the November 2014 Board decision.  

Notably, on the July 2016 motion for an earlier docket number, the appellant's representative incorrectly indicated that the issue on appeal was entitlement to an effective date earlier than November 27, 1989 for the grant of SMC R-1.  The appellant's November 2014 notice of disagreement indicated that she disagreed with the two-year limit of accrued benefits payments imposed on the grant of SMC R-1.  This is the issue that has been appealed to the Board and that is addressed below.

The issues of entitlement to service connection for a gastric ulcer and anemia secondary to renal disease have been raised by the record in a March 1993 statement (and previously referred in the 2014 Board decision), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The Veteran's R-1 rate of SMC was provided based upon the L-1 rate for the need for regular aid and attendance; the P-2 rate for the presence of his end-stage renal disease rated at 100 percent and an additional disability, arthropathy and amyloidosis of the hands, independently ratable at 100 percent; and loss of use of both hands due to service-connected arthropathy and amyloidosis of the right and left hands.

2.  The Veteran served in the Republic of Vietnam and is presumed to have been exposed to herbicides.

3.  The Veteran had a diagnosis of dialysis-related amyloidosis.  He does not have a diagnosis of AL amyloidosis.  Medical evidence showed "beta-2M amyloidosis."  As such the appellant is not a Nehmer class member.


CONCLUSION OF LAW

The criteria for additional payment of accrued benefits have not been met.  38 U.S.C.A. §§ 5101(a), 5110(a), 5121, 7104(b) (West 2014); 38 C.F.R. §§  3.152, 3.307, 3.309, 3.400, 3.816, 3.1000, 20.1100(a) (2015) and the Veterans Benefits Act of 2003, Pub.L. No. amending 38 U.S.C.A. § 5121(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by letters provided in June 2008, May 2012, and May 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Accrued benefits are determined on the basis of evidence actually or constructively of record at the time of a veteran's death.  38 U.S.C.A. § 3.1000(a).  There is no indication of relevant records that were constructively of record at the time of the Veteran's death that were not a part of the claims folder.  Additional development could not serve as a basis for accrued benefits.  There is no further assistance that could aid in substantiating the issue on appeal.

Laws and Regulations

Accrued benefits are periodic monthly benefits under VA laws to which an individual was entitled at death under existing ratings or decisions, or those based on evidence in the file at the date of death and due and unpaid for a period not to exceed two years prior to the date of death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).

The phrase "not to exceed two years" has been interpreted as not limiting survivors of veterans to recovery only of those benefits that accrued in the two years immediately preceding a veteran's death.  Rather, 38 U.S.C.A. § 5121(a) (as in effect prior to December 16, 2003) limited the total accrued benefit payments that a survivor may receive to those accrued benefits due and unpaid for up to a two-year period.  See Terry v. Principi, 367 F.3d 1291 (Fed. Cir. 2004).  The Federal Circuit held in Terry that section 5121(a) "only limits a survivor's recovery of accrued veteran's benefits to a maximum two-year period of benefits accrued at any time during the veteran's life."

Although a veteran's claim terminates with that veteran's death, a qualified survivor may carry on, to a limited extent, the deceased veteran's claim by submitting a timely claim for accrued benefits.  See 38 U.S.C.A. § 5121; Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  While an accrued benefits claim is separate from the veteran's claim filed prior to death, the accrued benefits claim is derivative of the veteran's claim; thus, an appellant takes the veteran's claim as it stood on the date of death, but within the limits established by law.  See Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).

Also, 38 U.S.C.A. § 5121(a) was amended effective December 16, 2003, to remove the two year limitation on the receipt of accrued benefits.  However, the amendment to 38 U.S.C.A. § 5121(a) is only effective for deaths occurring on or after December 16, 2003.  See Veterans Benefits Act of 2003, Public Law No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  As the Veteran died in June 1998, the amended version of the statute is not applicable in this case.

The appellant argues that the two year limitation on the receipt of accrued benefits (here, the increased R-1 rate of SMC provided in the 2014 Board decision), does not apply in this case because the Veteran was a Nehmer class member.  

Generally, the effective date for a grant of service connection and disability compensation is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

Retroactive effective dates are allowed to a certain extent in cases where a grant or increase of compensation is awarded pursuant to a liberalizing law.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  

Further, VA has promulgated special rules for the effective dates for the grant of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veteran's Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Where a Nehmer class member is entitled to disability compensation for a covered herbicide disease, and the claim was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose except as otherwise provided in paragraph 
§ 3.816 (c)(3), which pertains to claims filed within one year from the date of separation from service.  38 C.F.R. § 3.816(c)(2). 

If the requirements of paragraph (c)(1) or (c)(2) of this section are not met, the effective date of the award will be determined in accordance with section 3.114 and 3.400.  38 C.F.R. § 3.816(c)(4). 

Where compensation is awarded or increased pursuant to a liberalizing law, or a liberalizing VA issue approved by the Secretary or by the Secretary's direction, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue. In order for a claimant to be eligible for a retroactive payment under the provisions of this paragraph the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  38 C.F.R. § 3.114(a).  If a claim is reviewed at the request of the claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3).

If a veteran was exposed to an herbicide agent (including Agent Orange) during active service, certain listed diseases, including AL amyloidosis, will be presumptively service-connected if the requirements of § 3.307(a)(6) are met and the disease becomes manifest to a compensable degree at any time after service, and "provided further that the rebuttable presumption provisions of § 3.307(d) are also satisfied."  38 C.F.R. § 3.309(e).

The effective date of the regulation that added AL amyloidosis to the list of diseases for which the VA Secretary has determined that there exists an etiological relationship to herbicides exposure (and are, thus, subject to presumptive service connection on the basis of such exposure) is May 7, 2009.  See 74 Fed. Reg. 87, 21258 (May 7, 2009).  The Veteran's claims regarding his bilateral hand arthropathy, which resulted in the increased SMC rate, were initiated in November 1989.

Notwithstanding the time limitations on payment of accrued benefits, if a Nehmer class member entitled to retroactive benefits under those provisions dies before receiving payment, VA shall pay any such unpaid retroactive benefits to certain beneficiaries, first to the veteran's surviving spouse, regardless of current marital status.  38 C.F.R. § 3.816(f)(1).

Factual Background and Analysis

As will be discussed in detail below, the Board finds that the Veteran is not a Nehmer class member for the purposes this claim for payment of accrued benefits for more than 2 years for the grant of the R-1 rate for SMC, because the Veteran's disabilities which resulted in the R-1 rate of SMC were not herbicide-related.

The Veteran died in June 1998.  His immediate cause of death was cardiopulmonary failure due to hypertrophic small bowel sclerosis as a consequence of chronic peritoneal dialysis with renal failure; amyloidosis was a significant condition contributing to death but not resulting in the underlying cause of death.

In August 1989, Dr. W.M. noted the Veteran had a history of increasing stiffness of both hands for six months.  The impression given was of "extrinsic tightness with probable dorsal peritendinous fibrosis."  Dr. W.M. commented that "one wonders if he could be developing some amyloidosis or if this is a metabolic phenomenon."  

A December 1989 record noted the Veteran had cool and pale hands.  He was assessed with arthropathy and perhaps peripheral vasoconstriction.  "Suspect much of this may be due to parathormone, chronicity of disease and/or aluminum" was indicated.

In February 1994, the Veteran provided a private treatment record that noted he had chronic renal disease requiring peritoneal dialysis.  He also had "chronic and severe arthropathy due to this which markedly reduces his joint mobility and ability to use his hands," requiring assistance for some activities of daily living.  

A May 1994 VA examination noted the Veteran had been on home dialysis for the past 12 years, with dialysis 11-hours per day.  Complications of his renal failure and chronic dialysis were listed as: aseptic necrosis of his hips, bilateral cataracts, osteoporosis, hypothyroidism, peripheral neuropathy, hypotension, episodes of peritonitis, coronary artery disease, and arthropathy of his hands.  "The patient has chronic renal arthropathy which causes his joints to become diffusely swollen.  This primarily affects his hands."  He was unable to make a fist or use any fine motor skills, such as necessary to operate his dialysis machine.  

A June 1994 record from a Dr. Z. noted that "there is a question of amyloidosis because [the Veteran] is getting stiffness around his joints and has minimal flexion of his fingers."

In August 1994, the Veteran filed a claim for service connection for loss of use of his hands secondary to the dialysis required for his kidney disease.

In July 1995, the Veteran submitted an October 1986 record related to his hands.  He underwent nerve conduction studies and was diagnosed with bilateral carpal tunnel syndrome and, what appears to say, "prob[ably] mild distal polyneuropathy."  An August 1989 record noted that the Veteran reported increasing stiffness of both hands for six months.  He was started on peritoneal dialysis and shortly thereafter he noted his left hand starting to stiffen, and then his right hand.  

In November 1995, the Veteran submitted additional treatment records.  Including a June 1994 record complaining of a painful right hip.  The physician noted that an evaluation conducted by rheumatologists discovered "significant amyloid deposition throughout his body.  He has a significant amount of generalized stiffness secondary to the amyloid doses."  

In January 1996, the Veteran's primary physician, Dr. W., provided a statement that the Veteran had increasing problems with arthralgias and joint stiffness.  He also had demonstrated synovial thickening and abnormal bone surveys (last one in November 1995).  A radiologist reviewed the surveys and felt that the changes on x-ray  "are compatible with amyloid deposition related to accumulation of beta 2 micro-globulin, which is often found in patients with chronic renal failure."  He also noted that "this is a progressive problem which develops in long-term dialysis patients."

A January 1996 VA Agent Orange examination report noted the Veteran was examined by a private dermatologist who thought that he had either porphyria cutanea tarda (PCT) or pseudo-porphyria cutanea tarda.  On examination, pertinent findings included scattered skin lesions on the Veteran's hands, which were stiff and swollen.  The clinical impression included dialysis-associated amyloidosis and possible PCT.  

According to an undated private medical record from Dr. D.C., the Veteran had dialysis-related amyloid since 1986 when documented with carpal tunnel syndrome and surgical release.  Current symptoms included hand and shoulder involvement with substantial limitation of activities.

In February 1996, the Veteran was afforded a fee-basis private dermatology examination.  The examiner's diagnosis included thickening of the hands and erosive changes in the dorsal hands and anterior lower legs, thought to be either PCT of the acquired type or pseudo-PCT, in this case, likely due to dialysis.  The tentative diagnoses were pseudo-porphyria cutanea tarda on the skin of the dorsal hands and lower legs and possible dialysis-associated amyloidosis on the skin of both hands and wrists.  

In February 1996, the Veteran filed a claim of entitlement to dialysis-related amyloidosis, or DRA, due to service-connected renal failure disease.  

Along with his December 1996 substantive appeal, the Veteran provided a lengthy medical history and citations to medical articles in support of his claims.  He noted that chemistry labs done in January 1996 revealed "B-2M levels of 19.7 mg/l, with normal being less than 2.7 mg/l."  He argued that his records supported a claim for an earlier effective date for arthropathy as well as service connection for dialysis-related amyloidosis.  He cited something called "Clinical Dialysis" which noted that the incidence of arthropathy was particularly high in centers with patients treated for 10 years or more.  The Veteran also noted that his treatment records showed he had problems with hyperparathyroidism and very high aluminum levels.  He cited a "Medical News Spotlight" article by the National Kidney Foundation that stated that it was originally thought that CAPD (continuous ambulatory peritoneal dialysis) patients were less likely to get DRA (dialysis-related amyloidosis) because beta2-M protein is a protein that is removed from the body more easily by CAPD than by hemodialysis, but that CAPD patients can develop dialysis-related amyloidosis as well.  Another article, titled "Dialysis-Related Amyloidosis" was cited as saying "dialysis-related amyloidosis (DRA) is a disorder which commonly develops in long-term dialysis patients.  It is closely linked to the duration of hemodialysis with the prevalence increasing from zero at five years to approximately 50 percent at 12 years, to almost 100 percent at 20 years."  

The Veteran cited a book called The Kidney which noted that "B2-Microglobulin Amyloidosis (dialysis associated): This form of amyloidosis has been described in patients during long-term hemodialysis.  It commonly involves deposits in synovium and long bones, causing carpal tunnel syndrome and destructive arthropathy."  A similar quote regarding amyloidosis as a complication of long-term hemodialysis, with clinical problems often being carpal tunnel syndrome, arthropathy and bone disease, was attributed to Pathology of the Kidney by Robert Hepinstall.  The listings above are just a few of the citations provided by the Veteran on his substantive appeal.  He provided around 20 quotations regarding the relationship between dialysis and the development of carpal tunnel syndrome, arthropathy, and amyloidosis.

A March 1997 rating decision denied entitlement to service connection for dialysis-associated amyloidosis of the skin of both hands and wrists.

In May 1997, the Veteran stated that he wanted service connection for "dialysis-related amyloidosis" and he was seeking an earlier effective date and increased ratings for his bilateral hand arthropathy.  Regarding his claim for dialysis-related amyloidosis, the Veteran submitted a statement and excerpts from medical treatises.  He noted that amyloidosis "affects many parts of the body-joints, tissues, organs, etc.-not just the HANDS."  He stated that dialysis-related amyloidosis occurs in both hemodialysis and CAPD patients.  He found two articles from "Medline" which referred to the prevalence of dialysis-related amyloidosis.  The first "Medline" abstract provided by the Veteran noted that "dialysis-related arthropathy represents a major complication of uremic patients treated by hemodialysis or other renal replacement therapies.  Nearly 10 years ago, this syndrome was shown to be associated with a new type of myeloid, mainly composed of beta-2 microglobulin."  

The second abstract noted that dialysis arthropathy and carpal tunnel syndrome were "debilitating complications caused by dialysis-associated amyloidosis."  These complications arise after several years of hemodialysis with cuprophane.  A fourth abstract noted that patients with long-term hemodialysis may develop carpal tunnel syndrome or arthropathy.  "This syndrome has been called hemodialysis-related amyloidosis and appears to be the result of the accumulation of polymerized Beta-2 microglobulin.  The risk to patients with peritoneal dialysis is unknown."  A sixth abstract noted that three patients died during the study, within 5 to 10 months of the ultrasonic investigation.  A postmortem examination of the periarticular tissue confirmed that the detected thickening of the supraspinatus tendon and femoral neck capsule was due, in all three, to beta-2M amyloid infiltration.  Another abstract  included the prevalence of patients with at least one or two abnormal joints, the thickness of the supraspinatus tendons and femoral neck capsules, and the number of abnormal joints per patient all increased significantly with dialysis duration.  

In September 1997, the Veteran sought a neurology consultation.  After an evaluation, the neurologist diagnosed sensory motor uremic polyneuropathy with presumed amyloid deposition from hemodialysis and associated amyloid neuropathy, among other diagnoses.  The medical history included that the Veteran had serial beta-2 microglobulins followed and last checked a year prior.  He had a history of ten years of hemodialysis, and since 1982, daily peritoneal dialysis at home.  

A November 1997 VA neurology record noted the Veteran was seen for follow up of bilateral carpal tunnel disease, bilateral ulnar sensory neuropathy, presumably due to a woody edema in the wrists and hands secondary to amyloid neuropathy.  He was not re-examined, and was assessed with sensory motor uremic polyneuropathy, with presumed amyloid deposition from hemodialysis and associated amyloid neuropathy.  

In February 1998, the Veteran sought VA rheumatology treatment.  He had slowly progressive mechanical pain and severe limitation of the joints of his fingers, wrists and elbows.  The rheumatologist felt that this was "mostly likely dialysis arthropathy, in part due to amyloid deposition.  This is supported by his long clinical history of dialysis and his presumptive diagnosis of amyloid neuropathy."  Another record noted the Veteran had a history of possible amyloidosis involving his peripheral nerves, evidenced by the finding of a sensorimotor neuropathy by history, exam, EMG, and the finding of beta-2M in his blood.
In March 1998, the RO received a February 1998 statement from a VA physician that the Veteran was unable to use his hands and was disabled in both hands.  

As noted above, the Veteran died in June 1998.  For the purposes of accrued benefits, the evidentiary record closes with the death of the Veteran. 

In a July 2002 rating decision, the RO added amyloidosis to the 70 and 60 percent ratings for right and left hand arthropathy, respectively.  The Veteran filed his claim for service connection for dialysis-related amyloidosis on February 29, 1996.  The RO added amyloidosis to the Veteran's ratings for right and left hand arthropathy, noting that no change in the ratings were warranted as the amyloidosis and arthropathy affected the same body system (hands) and therefore cannot be separated.

The November 2014 Board decision providing the increased R-1 SMC rate noted that the Veteran had loss of use of both hands due to service-connected arthropathy and amyloidosis of the right hand and left hand.  The record showed that the Veteran was entitled to SMC at the L-rate solely due to the need for regular aid and attendance of another person due to this service-connected end-stage renal disease.  38 U.S.C.A. § 1114(l).  This rate was effective from 1979, prior to service connection having been granted for his hands.  The Board also found that the Veteran was entitled to SMC at the M-rate for loss of use of his hands.  A February 1995 rating decision granted the Veteran service connection for arthropathy of the left hand (minor) and right hand (major), effective from February 1994.  These service-connected hand disabilities were separate and distinct disabilities from his service-connected end-stage renal disease and thus no service-connected condition is considered twice in determination as to entitlement under 38 U.S.C.A. § 1114(o).  

The Board found that the Veteran had loss of use of his hands in a 2002 decision.  As the Veteran was entitled to SMC for the rates provided under 38 U.S.C.A. 
§ 1114(l) and (m) with no condition being considered twice, he was entitled to SMC payable at the O-rate.  38 U.S.C.A. § 1114(o).  The Board then found that since he was entitled to SMC at the O-rate, along with his need for regular aid and attendance, SMC payable at the R-1 rate was warranted.  38 U.S.C.A. § 1114(r)(1).  In implementing the SMC R-1 rate grant, the RO limited the accrued benefits payments to two years.

The appellant's representative argues that the two-year limitation of accrued benefits imposed on the appellant should not apply to her because she is a Nehmer class member, and the additional benefits awarded by the Board were based on a Nehmer disability.  In supporting this argument, the appellant's representative argued that the Veteran's separate disability of loss of use of both hands was due to "amyloidosis" and that "amyloidosis" is a disability presumptively associated with herbicide exposure in Vietnam veterans.  He argued the two-year limitation on the case is inapplicable due to the appellant's (Veteran's) status as a Nehmer class member.

The Board finds that the appellant is not a Nehmer class member.  The Veteran served in Vietnam and was presumed to have been exposed to herbicides.  Additionally, in 2009 "AL amyloidosis" was added to the presumptive diseases associated with exposure to herbicides under 38 C.F.R. § 3.309(e).  However, 38 C.F.R. § 3.309(e) is subject to the rebuttable presumption under 38 C.F.R. § 3.307(d).

Evidence which may be considered in rebuttal of service incurrence of a disease listed in § 3.309 will be any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease, and medical judgment will be exercised in making determinations relative to the effect of intercurrent injury or disease.  The expression "affirmative evidence to the contrary" will not be taken to require a conclusive showing, but such showing as would, in sound medical reasoning and in the consideration of all evidence of record, support a conclusion that the disease was not incurred in service.  38 C.F.R. § 3.307(d).

Here, the record contains a significant amount of medical evidence suggesting that the Veteran's amyloidosis was "dialysis-related amyloidosis (DRA)" and not "AL amyloidosis."  As is recounted above, the Veteran's private treatment providers and VA treatment providers associated his arthropathy, carpel tunnel syndrome and amyloidosis with his long-term hemodialysis/dialysis.  In addition to medical professionals throughout the record associating his amyloidosis with his dialysis, the Veteran provided more than 10 citations to medical abstracts, treatises, and articles which associated beta-2M amyloidosis with long-term dialysis.  

Specifically, the Veteran was noted to have x-ray changes "compatible with amyloid deposition related to accumulation of beta 2 micro-globulin, which is often found in patients with chronic renal failure," and he was found to have "beta-2M" in his blood in 1997.  See January 1996 record from Dr. W., September VA 1997 neurology consultation, November VA 1997 neurology record, and February 1998 VA rheumatology record.  Notably, "AL amyloidosis" is primary amyloidosis or immunoglobulin light chain amyloidosis and the Veteran's treatment records indicate that he had beta-2M amyloidosis.  As such, the Board's grant of loss of use of his hands due to arthropathy and amyloidosis was not based on a herbicide-presumptive disease.  The Veteran did not have AL amyloidosis, which is the presumptive herbicide disease listed in 38 C.F.R. § 3.309(e).  The treatment records mostly reference "amyloidosis," "amyloid deposits," or "dialysis-related amyloidosis."  Nowhere in the treatment records is he diagnosed with "AL amyloidosis," "primary amyloidosis," or "light chain amyloidosis."  In addition to the record not containing a diagnosis of AL amyloidosis, the record also affirmatively rebuts that the Veteran's amyloidosis is related to herbicide exposure by singularly indicating that his amyloidosis was due to his dialysis.  

In sum, although the Veteran is a Vietnam veteran, his service-connected amyloidosis was dialysis-related amyloidosis (beta-2M amyloidosis) and not AL amyloidosis, and all medical professionals involved in his care indicated that his amyloidosis was a result of his dialysis.

Although not specifically argued by the appellant or her representative, the Board notes that when the Veteran was initially seeking service connection for his renal disease, he indicated that he wanted consideration for direct service connection and presumptive service connection based on both chronic disease (nephritis) and herbicide exposure.  During his periods of appeal, VA was still determining herbicide exposure presumption law and the diseases that would be applicable.  The Veteran was eventually granted service connection for his kidney disorder based on presumptive (chronic) service connection, and the assumption that his kidney disease was of a compensably disabling severity within one year of discharge based on the severity of the disorder when it was discovered in 1973 (the Veteran discharged from service in 1971).  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  He also reported that symptoms he experienced as early as 1968 may have been early symptoms of his renal disease.  The Board notes that renal disease/nephritis, to include the Veteran's membranous glomerulonephritis, are not diseases presumptively associated with exposure to herbicides under 38 C.F.R. § 3.309(e).  As such, the Nehmer class member status is not achieved through the Veteran's service-connected renal disease or his service-connected (dialysis-related) amyloidosis.

For all the foregoing reasons, the claim for accrued benefits payments for greater than two years must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Entitlement to payment of accrued benefits for more than two years preceding the Veteran's death for the grant of increased special monthly compensation (SMC) is denied.






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


